Exhibit ARTICLES SUPPLEMENTARY TO THE ARTICLES OF INCORPOATION OF BIOSTAR PHARMACEUTICALS, INC. Biostar Pharmaceuticals, Inc., a corporation organized and existing under the laws of the State of Maryland (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland, that: FIRST:Pursuant to the authority granted to and vested in the Board of Directors of the Corporation (the “Board of Directors”) in accordance with Article SIXTH of the Articles of Incorporation of the Corporation, the Board of Directors took action by unanimous written consent on October 28, 2009, classifying five million (5,000,000) unissued shares of the par value of $0.001 per share of the Preferred Stock of the Corporation (as defined in the Charter) as Series B Convertible Preferred Stock by setting before theissuance of such shares, the preferences, rights, voting powers, restrictions, limitations as to dividends, qualification or terms of redemption of, and the conversion or other rights, thereof as hereinafter set forth. SECOND: A description of the shares so classified with the preferences, conversions and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as set by the board of directors of the Corporation is as set forth in Annex A attached hereto. THIRD: The shares of aforesaid have been duly classified by the board of directors pursuant to authority and power contained in the charter of the Corporation. FOURTH: The undersigned Secretary of the Corporation acknowledges these Articles Supplementary to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Chief Executive Officer acknowledges that to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, Biostar Pharmaceuticals, Inc., has caused these presents to be signed in its name and on its behalf by its Chief Executive Officer and witnessed by its Secretary on October 28, 2009. By/s/ Ronghua Wang Name: Ronghua Wang Title: Chief Executive Officer ATTEST: By /s/ Shuang Gong Name: Shuang Gong Title: Secretary BIOSTAR PHARMACEUTICALS, INC. Statement of Designations Section 1. Definitions.
